



FIRST AMENDMENT TO
AARON’S, INC.
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
Effective May 9, 2018


1.
Amendment. The table set forth on Appendix I to the Aaron’s, Inc. Compensation
Plan for Non-Employee Directors, dated effective January 1, 2016 (the “Plan”),
which table is titled “Aaron’s Inc. Compensation for Non-Employee Directors” is
hereby amended and restated as follows:



Aaron’s, Inc. Compensation for Non-Employee Directors


Description
Amount
Comment
Annual Retainer - RSU
$125,000
Granted on the date of the annual meeting of shareholders; provided that the
value of the grant on the date of the 2018 annual meeting of shareholders shall
be $25,000, since a grant of $100,000 was made to the non-employee directors in
January 20181
Quarterly Retainer - Cash
$18,750
Can make election to receive shares of fully vested Common Stock as set forth in
Section 5.2(d) of the Plan



    
2.
No Other Amendments. There are no amendments to the Plan, including the
appendices thereto, except for the amendment expressly described in Section 1
hereof.



IN WITNESS WHEREOF, this First Amendment to the Plan is executed as of March 3,
2018, the date the Board approved the same.












AARON’S, INC.




By: /s/ Steven A. Michaels
Name: Steven A. Michaels
Title: Chief Financial Officer and President,
Strategic Operations






1Pro rata accelerated vesting upon termination of Board service. New directors
who join the Board on a date other than the date of the annual meeting of
shareholders will receive a full equity award if they join the Board on a date
that is less than seven months after the date of the most recent annual meeting
of shareholders. The amount of equity granted to any new director who joins the
Board on a date that is seven months or more after the date of the most recent
annual meeting of shareholders will be determined by the Board in its
discretion.



